Title: To Benjamin Franklin from Jean de Neufville & fils, [after 24?] June 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Exy
[after] June [24?] 1780.
We have gott the honour to trouble your Excellency with the explication of Sevall. bills drawn on the Honourable Henry Laurens Esqr. Comissioner fr. the United States of North America residing in Amsterdam, we have since ask’d a fourthnight that we expected an Answer butt an English house having presented a bill the 24th. send word today that she would have it protested, we have return’d(?) the bill copy’d with …
 … certify by this present that the … above is a Copy was …
This … which influences it may … Excellency to Accept of … again to prevent those … and if we had gott some … Excellency about … then that by … your Excy should … on all such bills as … this we fell upon as the only … of a publicq protest however … that your Excellency will … some [?] that we may delay … as long as possible in hopes that Hy Laurens[?] may arrive Soon, Resolved that before this bill which only bears fr. five hundred fifty Gild. should be protested we will Accept of it;
How farr our Caracter answers fr. the benefitt of the American Cause from principle, we have shown sufficiently to your Excellency and the whole world, we will continue in the same manner of thinking where there may be an occasion to show it; our private conections in America already are something large. We have in three days gott Lately three Vessells with Tabac from one house in Alexandria butt we should be … of the two Republicqs that … to render every good office to the … Any notion of we … all Regard. … Excellency’s most … faithfull humble Sts
John DE Neufville & Son
